DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments filed on 09/09/2021 have been fully considered but are moot because Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action and the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRI (US 20160255188 A1) in view of Orbach (US 9125144 B1)

Re: Claim 1
CHAUDHRI discloses a method of managing a distraction to a smart device based on a context- aware rule, the method comprising steps of 
setting a context-aware distraction management rule; 
See CHAUDHRI Fig. 2B, [0039] graphical element 256 for specifying quiet hours start and end times for a location . . . if a user attends church services between 8 am and 10 am on Sunday and works at the church at other times, the user may wish to have quiet hours enforced during the church services but allow notifications during other times when the user is at the church location.
collecting context information for applying a distraction management mode based on the set context-aware distraction management rule; 
See CHAUDHRI Fig. 6, 606 [0055] At step 606, the computing device can determine whether quiet hours criteria have been met.  For example, quiet hours criteria can be time, location and/or movement based criteria.  Quiet hours criteria can include a quiet hours schedule . . . specified locations, for example.
NOTE: Fig. 5 with [0051] discloses GUI 500 with the current time information and Fig. 7 with [0058] discloses computing device 700 with GNSS (e.g., GPS receiver). 
determining whether to set a distraction management mode and setting the distraction management mode based on the context-aware distraction management rule (See CHAUDHRI Fig. 6, 612 [0056] the quiet hours criteria) and the context information for applying the distraction management mode, (See CHAUDHRI  Fig. 5  [0051] the current time [0058] a global navigation satellite system (GNSS) (e.g., GPS receiver)
See CHAUDHRI Fig. 6, 612 [0056] If the quiet hours criteria has been met at step 606 . . . the computing device can prevent or suppress notifications for the detected event at step 612. 
collecting context information for releasing the set distraction management mode; and 
See CHAUDHRI Fig. 6, 606 [0055] At step 606, the computing device can determine whether quiet hours criteria have been met.  For example, quiet hours criteria can be time, location and/or movement based criteria.  Quiet hours criteria can include a quiet hours schedule . . . specified locations, for example.
NOTE: Fig. 5 with [0051] discloses GUI 500 with the current time information and Fig. 7 with [0058] discloses computing device 700 with GNSS (e.g., GPS receiver). 
determining whether to release the setting of the distraction management mode and releasing the distraction management mode.  
See CHAUDHRI Fig. 6, 608 [0055] If the quiet hours criteria has not been met (e.g., the current time is not within a time period specified for quiet hours, the current location is not a designated quiet hours location, device movement does not exceed a specified threshold, etc.), then notifications generated for events detected by the computing device will not be suppressed. 
CHAUDHRI does not appear to explicitly disclose wherein the context information for applying the distraction management mode comprises an indication of whether the smart device is in a physical separation state from a user, and wherein the indication of whether the smart device is in the physical separation state is inferred based on communication between the smart device and a device worn by the user;
In a similar endeavor, Orbach discloses wherein the context information for applying the distraction management mode (See Orbach Col. 11, lines 11-15: (51) determine which alert mechanism the user 114 wishes to be used given the determined proximity between the user 114 and the communication device 104.  NOTE: See Figs. 2A and 2B for the distraction management mode) comprises an indication of whether the smart device is in a physical separation state from a user, and 
See Orbach Fig. 6, Col. 11, lines 6-8: (50) At step 604, the proximity detection application 304 determines the user's 114 proximity to the communication device 104.
wherein the indication of whether the smart device is in the physical separation state is inferred based on communication between the smart device and a device worn by the user;(See Orbach Fig. 5, Col. 10, lines 10-13: (44) an RFID tag 556 that is associated with the user 114.  Specifically, the RFID tag 556 may be part of an identification badge worn by the user 114 or may be sewn into an article of clothing worn by the user 114)
See Orbach Fig. 3B, Col. 7, lines 8-17: (30) the proximity detection application 304 may determine the user's 114 proximity to the mobile communication device by receiving input from a Radio Frequency Identification (RFID) application 312.  In particular, the RFID application may use known devices and/or methods to identify a user 114 by reading one more tags that may be associated with him or her.  As RFID technology has a limited range, if a person's tag can be read it can be assumed that they are in close proximity to their mobile communication device
Note, CHAUDHRI and Orbach are analogous art because both are directed to controlling mobile device functions based on context (See CHAUDHRI abstract and Orbach Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CHAUDHRI invention by employing the teaching as taught by Orbach to provide the limitation.  The motivation for the combination is given by Orbach which eliminates unnecessarily restricting mobile device function. 

Re: Claim 6
CHAUDHRI in view of Orbach discloses an apparatus for managing a distraction to a smart device based on a context-aware rule (See CHAUDHRI [0057] FIG. 7 is a block diagram of an example computing device 700), the apparatus comprising: 
a distraction management rule setting unit  (See CHAUDHRI [0057] central processing units 704. [0071] Each of the above identified instructions and applications can  setting a context-aware distraction management rule; 
an information collection unit (See CHAUDHRI [0057] central processing units 704. [0071] Each of the above identified instructions and applications can correspond to a set of instructions for performing one or more functions described above. . .) collecting context information for applying a distraction management mode based on the set context-aware distraction management rule; and 
a distraction management mode setting and release unit (See CHAUDHRI [0057] central processing units 704. [0071] Each of the above identified instructions and applications can correspond to a set of instructions for performing one or more functions described above. . .) determining whether to set and release a distraction management mode and setting and releasing the distraction management mode.  
wherein setting the distraction management mode is based on the context-aware distraction management rule and the context information for applying the distraction management mode, wherein the context information for applying the distraction management mode comprises an indication of whether the smart device is in a physical separation state from a user, and wherein the indication of whether the smart device is in the physical separation state is inferred based on communication between the smart device and a device worn by the user.
NOTE: See the rejection of Claim 1. 


Claims 2, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRI in view of Orbach as applied to Claims 1 and 6 above, and further in view of Cardonha (US 20170099382 A1)

Re: Claims 2 and 7
CHAUDHRI in view of Orbach discloses wherein the step of setting the context-aware distraction management rule comprises steps of 
setting a condition in which a distraction management mode is applied by selecting one or more context information items to which the distraction management mode is automatically applied and 
See CHAUDHRI Fig. 2A, [0036] Graphical user interface 200 can include a listing of locations 202, 204 that have been configured for quiet hours. . . a user can select graphical element 206 or 208 to view and edit information corresponding to locations 202 and 204, respectively. 
setting a condition in each of the selected items;
See CHAUDHRI Fig. 2B, [0039] graphical element 256 for specifying quiet hours start and end times for a location . . . if a user attends church services between 8 am and 10 am on Sunday and works at the church at other times, the user may wish to have quiet hours enforced during the church services but allow notifications during other times when the user is at the church location.
selecting a distraction management mode to be applied when the set condition is satisfied; 
See CHAUDHRI Fig. 1A, [0023] graphical user interface 100 can include graphical element 109 for specifying types of notifications (e.g., sound, vibration, illumination, none) that are allowed during quiet hours. 
setting a condition in which the distraction management mode is released, for returning a state in which the selected distraction management mode has been applied to a state before the selected distraction management mode was applied; and 
See CHAUDHRI Fig. 2B, [0039] graphical element 256 for specifying quiet hours start and end times for a location . . . if a user attends church services between 8 am and 10 am on 
CHAUDHRI in view of Orbach does not appear to explicitly disclose verifying the condition for applying or releasing the distraction management mode and transmitting a result of the verification to the user.  
In a similar endeavor, Cardonha discloses verifying the condition for applying or releasing the distraction management mode (See Cardonha [0038] when the policy retriever module 512 receives a notification of a policy comprising information that no calls should be made while in a particular environment (e.g., block 440, FIG. 4), the capability manager 514 may disable calling functionality (Device Capability 1) by switching the device to airplane-mode (e.g., block 470, FIG. 4). and transmitting a result of the verification to the user.  
See Cardonha [0035] determination is made as to whether the user's portable device with the client application installed has been previously configured to automatically accept the one or more policies (block 450).  When it is determined that the user's portable device has not been configured to automatically accept the policies sent by the environment system, the user has a choice to accept the policies.
Note, CHAUDHRI in view of Orbach and Cardonha are analogous art because both are directed to controlling mobile device functions based on context (See CHAUDHRI abstract and Cardonha Abstract, [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CHAUDHRI in view of Orbach invention by employing the teaching as taught by Cardonha to provide the limitation.  The motivation for the combination is given by Cardonha which provides user friendly restriction. 

Re: Claims 3 and 8
CHAUDHRI in view of Orbach and Cardonha discloses wherein: in the step of setting the condition in which the distraction management mode is applied, the context information item comprises one or more state conditions (See CHAUDHRI Fig. 2B: 254 and 256) or event conditions (See CHAUDHRI Fig. 2B: 258, 260, and 262), 
See CHAUDHRI Fig. 2B, [0038]: Graphical user interface can include graphical element 254 for specifying a geographic location. [0039]: graphical user interface 250 can include graphical element 256 for specifying quiet hours start and end times for a location.
the state condition or event condition comprises detailed attributes, (See CHAUDHRI Fig. 2B: Fig. 2B: 258, 260, and 262  [0040] a communication mechanism (e.g., an email account))
See CHAUDHRI Fig. 2B, [0040] quiet hours at a specified location can be enforced selectively based on characteristics of an event that triggers a notification.  For example, characteristics can include who caused the event (e.g., a contact), a communication mechanism (e.g., an email account) or any other characteristic.
a detailed condition in which the distraction management mode is applied is set based on the detailed attributes, and 
See CHAUDHRI Fig. 2B, [0040] quiet hours at a specified location can be enforced selectively based on characteristics of an event that triggers a notification.  For example, characteristics can include who caused the event (e.g., a contact), a communication mechanism (e.g., an email account) or any other characteristic.
a branch condition in which the distraction management mode is differently applied is set based on the detailed condition.  
See CHAUDHRI Fig. 2B, [0040] For example, a user can add a work location to the locations where quiet hours should be enforced but specify using graphical element 258 that email received from a work account should generate notifications during quiet hours at the work .


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRI in view of Orbach as applied to Claims 1 and 6 above, and further in view of NYGREN (US 20190069261 A1)

Re: Claims 4 and 9
CHAUDHRI in view of Orbach discloses wherein the step of determining whether to set the distraction management mode and setting the distraction management mode comprises:
determining whether the collected context information for applying the distraction management mode and a condition in which the distraction management mode based on the set distraction management rule is applied are identical, 
See CHAUDHRI Fig. 6, 612 [0056] If the quiet hours criteria has been met at step 606 . . . the computing device can prevent or suppress notifications for the detected event at step 612. 
setting the distraction management mode when the collected context information and the condition are identical.  
See CHAUDHRI Fig. 6, 612 [0056] If the quiet hours criteria has been met at step 606 . . . the computing device can prevent or suppress notifications for the detected event at step 612. 
CHAUDHRI in view of Orbach does not appear to explicitly disclose maintaining the step of collecting context information for applying the distraction management mode when the collected context information and the condition are not identical, and 
 NYGREN discloses determining whether the collected context information for applying the distraction management mode (See NYGREN Fig. 4, 406. [0061] At 406, the data extraction module 206 extracts a cell tower identification from the cell tower signals) and the condition in which the distraction management mode based on the set distraction management rule is applied are identical, 
See NYGREN Fig. 4, 408. [0061] At 408, the communication state determination module 208 determines whether the cell tower identification matches, or corresponds, to an airport identification.
maintaining the step of collecting context information for applying the distraction management mode when the collected context information and the condition are not identical, and 
NOTE: As disclosed in Fig. 4, step 408 is repeated (with the loop) when there is no match. 
setting the distraction management mode when the collected context information and the condition are identical.  
See NYGREN Fig. 4, 410. [0062] If the cell tower identification matches the airport identification, the communication state determination module 208 causes the transmitter functionality to de-activate at 410.
Note, CHAUDHRI in view of Orbach and NYGREN are analogous art because both are directed to controlling mobile device functions based on context (See CHAUDHRI abstract and NYGREN Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CHAUDHRI in view of Orbach invention by employing the teaching as taught by NYGREN to provide the limitation.  The motivation for the combination is given by NYGREN which ensures that the mobile device functions are adaptively controlled at all times.


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRI in view of Orbach as applied to Claims 1 and 6 above, and further in view of ALMURAYH (US 20170134564 A1)

Re: Claim 5 
CHAUDHRI in view of Orbach discloses wherein the step of determining whether to release the setting of the distraction management mode and releasing the distraction management mode comprises:
determining whether the collected context information for releasing the distraction management mode and the condition in which the distraction management mode based on the set distraction management rule is released are not identical, 
See CHAUDHRI Fig. 6, 608 [0055] If the quiet hours criteria has not been met (e.g., the current time is not within a time period specified for quiet hours, the current location is not a designated quiet hours location, device movement does not exceed a specified threshold, etc.), then notifications generated for events detected by the computing device will not be suppressed. 
releasing the distraction management mode when the collected context information and the condition are identical.  
See CHAUDHRI Fig. 6, 608 [0055] If the quiet hours criteria has not been met (e.g., the current time is not within a time period specified for quiet hours, the current location is not a designated quiet hours location, device movement does not exceed a specified threshold, etc.), then notifications generated for events detected by the computing device will not be suppressed. 
CHAUDHRI in view of Orbach does not appear to explicitly disclose maintaining the step of collecting context information for releasing the distraction management mode when the collected context information and the condition are not identical, and 
In a similar endeavor, ALMURAYH discloses wherein the step of determining whether to release the setting of the distraction management mode and releasing the distraction management mode comprises:
See ALMURAYH  Fig. 8, [0077]  when the smart mobile device is moved out of the quiet zone 105, the current alert setting is the silent alert setting, and the silent alert setting can be changed to the initial alert setting stored in S805 (the loud alert setting) when the smart mobile device is moved out of the quiet zone 105. 
determining whether the collected context information for releasing the distraction management mode and the condition in which the distraction management mode based on the set distraction management rule is released are not identical, 
See ALMURAYH  Fig. 8,  S810: Yes. [0078] in S810, if it is determined that the smart mobile device has been moved into the quiet zone 105
maintaining the step of collecting context information for releasing the distraction management mode when the collected context information and the condition are not identical, and 
See ALMURAYH  Fig. 8,  S815 [0079] If the initial alert setting is the silent alert setting then the process can return to S810 to continuously determine if the smart mobile device is in the quiet zone 105. 
releasing the distraction management mode when the collected context information and the condition are identical.  
See ALMURAYH Fig. 8,  S830. [0077] In S830 . . . when the smart mobile device is moved out of the quiet zone 105, the current alert setting is the silent alert setting, and the silent alert setting can be changed to the initial alert setting stored in S805 (the loud alert setting)
CHAUDHRI in view of Orbach and ALMURAYH are analogous art because both are directed to controlling mobile device functions based on context (See CHAUDHRI abstract and ALMURAYH Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CHAUDHRI in view of Orbach invention by employing the teaching as taught by ALMURAYH to provide the limitation.  The motivation for the combination is given by ALMURAYH N which ensures that the mobile device functions are adaptively controlled at all times. 

Re: Claim 10
wherein the information collection unit collects context information for releasing the distraction management mode, and 
See CHAUDHRI Fig. 6, 608 [0055] If the quiet hours criteria has not been met (e.g., the current time is not within a time period specified for quiet hours, the current location is not a designated quiet hours location, device movement does not exceed a specified threshold, etc.),
wherein the distraction management mode setting and release unit determines whether the collected context information for releasing the distraction management mode and a condition in which the distraction management mode based on the set distraction management rule is released are identical, 
maintains collecting context information for releasing the distraction management mode when the collected context information for releasing the distraction management mode and the condition are not identical, and 
releases the distraction management mode when the collected context information for releasing the distraction management mode and the condition are identical.
NOTE: See the rejection of Claim 5 above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644